       Case 3:21-cv-00429-AGT Document 1 Filed 01/18/21 Page 1 of 9




1      CENTER FOR DISABILITY ACCESS
       Raymond Ballister Jr., Esq., SBN 111282
2      Russell Handy, Esq., SBN 195058
       Amanda Seabock, Esq., SBN 289900
3      Zachary Best, Esq., SBN 166035
       Mail: 8033 Linda Vista Road, Suite 200
4      San Diego, CA 92111
       (858) 375-7385; (888) 422-5191 fax
5      amandas@potterhandy.com
6      Attorneys for Plaintiff
7
8
                           UNITED STATES DISTRICT COURT
9                         NORTHERN DISTRICT OF CALIFORNIA
10
11     Allan J. Williams II,                    Case No.

12               Plaintiff,
                                                Complaint For Damages And
13       v.                                     Injunctive Relief For Violations
                                                Of: American’s With Disabilities
14     Fedex Corporate Services, Inc., a        Act; Unruh Civil Rights Act
       Delaware Corporation.
15
                 Defendants.
16
17
           Plaintiff Allan J. Williams II (“Plaintiff”) complains of Fedex Corporate
18
     Services, Inc., a Delaware Corporation (“Defendants”), and alleges as follows:
19
20
       PARTIES:
21
       1. Plaintiff is a disabled individual and a member of a protected class of
22
     persons under the Americans with Disabilities Act. Plaintiff is completely deaf
23
     and relies entirely on closed captioning to consume audio content such as
24
     movies, videos or tutorials.
25
       2. Defendant Fedex Corporate Services, Inc., owned or operated Fedex
26
     Corporate Services, Inc., stores located throughout California, including
27
     stores in Los Angeles and San Francisco Counties, in December 2020.
28


                                           1

     Complaint
       Case 3:21-cv-00429-AGT Document 1 Filed 01/18/21 Page 2 of 9




1      3. Defendant Fedex Corporate Services, Inc., owns or operates the Fedex
2    Corporate Services, Inc., stores located throughout California, including
3    stores in Los Angeles and San Francisco Counties currently.
4      4. Defendant Fedex Corporate Services, Inc., owned or operated the
5    Fedex Corporate Services, Inc., website, with a root domain of
6    https://www.fedex.com/en-in/home.html,          and   all   related   domains,
7    subdomains and/or content contained within it, (“Website”) in December
8    2020.
9      5. Defendant Fedex Corporate Services, Inc. owns or operates the Website
10   currently.
11     6. Fedex Corporate Services, Inc. is a service establishment as understood
12   by 42 U.S.C. § 12181(7).
13     7. Fedex Corporate Services, Inc. participates in interstate commerce and
14   operates “brick and mortar” facilities throughout California open to the public,
15   places of accommodation, and business establishments.
16     8. Plaintiff does not know the true names of Defendants, their business
17   capacities, their ownership connection to the property and business, or their
18   relative responsibilities in causing the access violations herein complained of,
19   and alleges a joint venture and common enterprise by all such Defendants.
20   Plaintiff is informed and believes that each of the Defendants herein, is
21   responsible in some capacity for the events herein alleged, or is a necessary
22   party for obtaining appropriate relief. Plaintiff will seek leave to amend when
23   the true names, capacities, connections, and responsibilities of the Defendants
24   are ascertained.
25
26     JURISDICTION & VENUE:
27     9. The Court has subject matter jurisdiction over the action pursuant to 28
28   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with


                                            2

     Complaint
       Case 3:21-cv-00429-AGT Document 1 Filed 01/18/21 Page 3 of 9




1    Disabilities Act of 1990, 42 U.S.C. § 12101, et seq. (“ADA”)
2      10. This court has supplemental jurisdiction over Plaintiff’s non-federal
3    claims pursuant to 28 U.S.C. § 1367 because Plaintiff’s Unruh claims are
4    formed from the same case and/or controversy and are related to Plaintiff’s
5    ADA claims. A violation of the ADA is a violation of Unruh. (Cal. Code §51(f).
6      11. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b). Defendant
7    is subject to personal jurisdiction in this District due to its business contacts
8    with the District.
9
10     FACTUAL ALLEGATIONS:
11     12. Plaintiff is deaf and is a member of a protected class under the ADA.
12     13. Plaintiff relies on subtitles and closed captioning to consume audio in
13   recorded content.
14     14. Fedex Corporate Services, Inc. operates “brick and mortar” facilities
15   throughout California open to the public, places of accommodation, and
16   business establishments.
17     15. Fedex Corporate Services, Inc. offers videos on its Website to induce
18   customers to purchase its goods and to provide ideas on how to best use them.
19   Websites and videos are some of the facilities, privileges, or advantages
20   offered by Defendants to patrons of Fedex Corporate Services, Inc.
21     16. Plaintiff was a prospective customer who wished to access Defendant’s
22   goods and services.
23     17. Plaintiff visited the Website in December 2020 for looking to send
24   packages, obtain prices, etc.
25     18. When Plaintiff attempted to view video content on the Website, he
26   discovered that the videos lacked closed captioning, which made him unable
27   to fully understand and consume the contents of the videos.
28     19. Plaintiff experienced difficulty and discomfort in attempting to view


                                            3

     Complaint
       Case 3:21-cv-00429-AGT Document 1 Filed 01/18/21 Page 4 of 9




1    videos including: “Made Possible by Kelli” and “The Fedex Story”. As a result
2    of this inaccessibility, he was unable to understand the content and was
3    deterred from further use of the Website.
4      20. Currently, the Defendants either fail to provide an accessible website or
5    Defendants have failed to maintain in working and useable conditions those
6    website features required to provide ready access to persons with disabilities.
7      21. Despite multiple attempts to access the Website using Plaintiff’s
8    computer, Plaintiff has been denied the full use and enjoyment of the facilities,
9    goods and services offered by Defendants as a result of the accessibility
10   barriers.
11     22. Plaintiff personally encountered accessibility barriers and has actual
12   knowledge of them.
13     23. By failing to provide an accessible website, the defendants denied
14   Plaintiff full and equal access to the facilities privileges or advantages offered
15   to their customers.
16     24. Plaintiff has been deterred from returning to the website as a result of
17   these prior experiences.
18     25. The failure to provide accessible facilities created difficulty and
19   discomfort for the Plaintiff.
20     26. If the Website had been constructed equally accessible to all individuals,
21   Plaintiff would have been able to navigate the website and avail himself of its
22   goods and/or services.
23     27. Additionally, Plaintiff is a tester in this litigation and seeks future
24   compliance with all federal and state laws. Plaintiff will return to the Website
25   to avail himself of its goods and/or services and to determine compliance with
26   the disability access laws once it is represented to him that the Fedex
27   Corporate Services, Inc. and Website are accessible.
28     28. Plaintiff is currently deterred from doing so because of Plaintiff’s


                                             4

     Complaint
       Case 3:21-cv-00429-AGT Document 1 Filed 01/18/21 Page 5 of 9




1    knowledge of the existing barriers and uncertainty about the existence of yet
2    other barriers on the Website. If the barriers are not removed, Plaintiff will
3    face unlawful and discriminatory barriers again.
4      29. The barriers identified above violate easily accessible, well-established
5    industry standard guidelines for making digital content accessible to people
6    with hearing-impairments to access websites. Given the prevalence of
7    websites that have implemented these standards and created accessible digital
8    content, it is readily achievable to construct an accessible website without
9    undue burden on Fedex Corporate Services, Inc. or a fundamental alteration
10   of the purpose of the Website.
11     30. Compliance with W3C Web Content Accessibility Guidelines
12   (“WCAG”) 2.0 AA standards are a viable remedy for these deficiencies and a
13   standard that has been adopted by California courts for website accessibility.
14     31. It’s been established that failure to remove inaccessible website
15   conditions violates the ADA and California law and requiring compliance with
16   industry access standards is a remedy available to the plaintiff.
17     32. The website content was intentionally designed, and based on
18   information and belief, it is the Defendants’, policy and practice to deny
19   Plaintiff access to the website, and as a result, deny the goods and services that
20   are otherwise available to patrons of Fedex Corporate Services, Inc.
21     33. Due to the failure to construct and operate the website in line with
22   industry standards, Plaintiff has been denied equal access to Defendant’s
23   stores and the various goods, services, privileges, opportunities and benefits
24   offered to the public by Fedex Corporate Services, Inc.
25     34. Closed captioning can be provided at little cost, sometimes free or mere
26   dollars per minute of video content.
27     35. Given the nature of the barriers and violations alleged herein, the
28   plaintiff alleges, on information and belief, that there are other violations and


                                             5

     Complaint
       Case 3:21-cv-00429-AGT Document 1 Filed 01/18/21 Page 6 of 9




1    barriers on the Website that relate to his disability. In addition to the barriers
2    he personally encountered, Plaintiff intends to seek removal of all barriers on
3    the Website that relate to his disability. See Doran v. 7-Eleven (9th Cir. 2008)
4    524 F.3d 1034 (holding that once a plaintiff encounters one barrier, they can
5    sue to have all barriers that relate to their disability removed regardless of
6    whether they personally encountered the barrier).
7      36. Plaintiff will amend the complaint, to provide further notice regarding
8    the scope of the additional demanded remediation in the event additional
9    barriers are uncovered through discovery. However, please be on notice that
10   the plaintiff seeks to have all barriers related to his disability remedied.
11
12   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
13   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
14   Defendants.) (42 U.S.C. section 12101, et seq.)
15     37. Plaintiff re-pleads and incorporates by reference, as if fully set forth
16   again herein, the allegations contained in all prior paragraphs of this
17   complaint. Defendant is a public accommodation with the definition of Title
18   III of the ADA, 42 USC § 12181.
19     38. The website provided by the Defendant is a service, privilege or
20   advantage of Defendant’s public accommodations.
21     39. When a business provides services such as a website, it must provide an
22   accessible website.
23     40. Here, access to an accessible website has not been provided. A failure to
24   provide an accessible website is unlawful discrimination against persons with
25   disabilities.
26     41. Under the ADA, it is an act of discrimination to fail to ensure that the
27   privileges, advantages, accommodations, facilities, goods and services of any
28   place of public accommodation is offered on a full and equal basis by anyone


                                              6

     Complaint
       Case 3:21-cv-00429-AGT Document 1 Filed 01/18/21 Page 7 of 9




1    who owns, leases, or operates a place of public accommodation. See: 42 U.S.C.
2    § 12182(a). Discrimination is defined, inter alia, as follows: “A failure to make
3    reasonable modifications in policies, practices, or procedures, when such
4    modifications are necessary to afford goods, services, facilities, privileges,
5    advantages, or accommodations to individuals with disabilities, unless the
6    accommodation would work a fundamental alteration of those services and
7    facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).”
8      42. Here, the failure to ensure that the accessible facilities were available
9    and ready to be used by the plaintiff is a violation of the law.
10     43. Pursuant to 42 U.S.C. § 12188 and the remedies, procedures and rights
11   set forth and incorporated therein, Plaintiff requests relief as set forth below.
12
13   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
14   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
15   Code § 51-53.)
16     44. Plaintiff repleads and incorporates by reference, as if fully set forth
17   again herein, the allegations contained in all prior paragraphs of this
18   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
19   that persons with disabilities are entitled to full and equal accommodations,
20   advantages, facilities, privileges, or services in all business establishment of
21   every kind whatsoever within the jurisdiction of the State of California. Cal.
22   Civ. Code §51(b).
23     45. The Unruh Act provides that a violation of the ADA is a violation of the
24   Unruh Act. Cal. Civ. Code § 51(f).
25     46. Defendants’ acts and omissions, as herein alleged, have violated the
26   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
27   rights to full and equal use of the accommodations, advantages, facilities,
28   privileges, or services offered.


                                              7

     Complaint
          Case 3:21-cv-00429-AGT Document 1 Filed 01/18/21 Page 8 of 9




1         47. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
2    discomfort or embarrassment for the plaintiff, the defendants are also each
3    responsible for statutory damages, i.e., a civil penalty. Cal. Civ. Code §
4    55.56(a)-(c).
5         48. Pursuant to 42 U.S.C. § 12188 and the remedies, procedures and rights
6    set forth and incorporated therein, Plaintiff requests relief as set forth below.
7
8             PRAYER:
9             Wherefore, Plaintiff prays that this Court award damages and provide
10   relief as follows:
11         1. A Declaratory Judgment that at the commencement of this action
12   Defendants were in violation of the requirements of the ADA due to
13   Defendants’ failures to take action to ensure that its websites were fully
14   accessible to and independently usable by hearing-impaired individuals,
15   including providing closed-captioning on all video content containing audio
16   elements.
17         2. Pursuant to 42 U.S.C § 12181, a preliminary and permanent injunction
18   enjoining Defendants from violating the ADA with respect to its website,
19   including a requirement that all current and future audio-video content be
20   closed captioned at the time of upload.
21         3. Damages under the Unruh Civil Rights Act § 51 1, which provides for
22   actual damages and a statutory minimum of $4,000 for each offense.
23         4. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
24   to 42 U.S.C. § 12205; and Cal. Civ. Code § 52.
25
26
27   1
         Note: the plaintiff is not invoking section 55 of the California Civil Code and
28   is not seeking injunctive relief under the Disabled Persons Act at all.


                                               8

     Complaint
       Case 3:21-cv-00429-AGT Document 1 Filed 01/18/21 Page 9 of 9



     Dated: January 14, 2021           CENTER FOR DISABILITY ACCESS
1
2
3
4                                      By: ______________________________
5                                      Russell Handy, Esq.
                                       Attorney for Plaintiff
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                       9

     Complaint
